Citation Nr: 1619660	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-03 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include degenerative joint disease of the right knee.

2.  Entitlement to an evaluation in excess of 50 percent for service-connected anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to September 1970. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from  a June 2011 rating decision of the VA RO. 

With regard to the Veteran's claim for entitlement to service connection for a right knee disability, to include degenerative joint disease of the right knee, the Board notes that the RO characterized this issue in the June 2011 rating decision as an application to reopen a previously denied claim for service connection, due to the fact that this claim was previously denied in an April 2009 rating decision.  Since the April 2009 rating decision, however, a significant number of personnel records have been associated with the claims file.  Specifically, personnel records associated with the file in September 2015 document that the Veteran was in Guam in early 1969 "While Sick."  While the April 2009 rating decision listed personnel records under the evidence received in evaluation of the claim, it is unclear which of the Veteran's personnel records were reviewed, and the RO did not acknowledge the Veteran's sick treatment in Guam, which the Veteran claims was related to his knee injury.  According to 38 C.F.R. § 3.156(c), "where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction."  As such, the Board finds that, due to the newly received personnel records, the issue must be reconsidered as a claim for entitlement to service connection, as opposed to an application to reopen a previously denied claim for service connection.  

In March 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the St. Petersburg, Florida, RO.  A transcript of this hearing has been associated with the claims file.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for unemployability when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has not claimed, nor does the evidence reflect, that his service-connected disability on appeal prevents him from obtaining and/or maintaining employment.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to unemployability.

The issue of entitlement to service connection for a right knee disability, to include degenerative joint disease of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's anxiety disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks, sleep impairment, disturbances of motivation and mood, and difficulty in establishing effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent have not been met for service-connected anxiety disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9413 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's increased rating claim on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).
                
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A January 2011 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

With regard to the duty to assist, the result of the RO's development indicates that the Veteran's service treatment records are unavailable.  VA has a heightened duty to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365   (1991).  The Board concludes, however, that the heightened duty to assist has been met.  Exhaustive attempts have previously been made to obtain the Veteran's service treatment records.  In March 2009, VA issued a Memorandum indicating that the Veteran's service treatment records were unavailable.  The Veteran was notified of the missing records in a February 2009 letter.  Additionally, the record reflects that the Veteran previously received Social Security Administration (SSA) disability benefits, which were stopped in August 2007.  As these benefits were stopped prior to the current period of time on appeal pertaining to the Veteran's anxiety disorder claim, these records are irrelevant to the Veteran's increased rating claim, and no purpose would be served in remanding to obtain them.  As such, the Board finds that all records identified by the Veteran as relating to this claim have been requested and obtained, to the extent possible.  The record contains sufficient evidence to make a decision on this claim, and VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was provided with four VA examinations to assess his anxiety disorder in April 2010, May 2011, August 2011, and October 2015.  The Board acknowledges that the Veteran asserted at the March 2016 hearing that he is now experiencing panic attacks on a much more frequent basis than he was when he was last examined in October 2015.  However, as the claims file contains current testimony from the Veteran and recent VA treatment records documenting his symptoms, the Board finds that the totality of the evidence of record, to include the examinations referred to in this decision, are adequate for rating purposes.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Finally, the RO adjudicated the Veteran's anxiety disorder claim in a February 2013 statement of the case (SOC).  Subsequently, in October 2015, the RO issued a new rating decision addressing the Veteran's claim for an increased rating for service-connected anxiety disorder.  Since the February 2013 SOC, numerous VA medical records, to include a pertinent October 2015 VA examination, have been associated with the file.  However, at the March 2016 hearing, this newly received evidence was discussed and the Veteran and his representative indicated that they wished to waive the right to a supplemental statement of the case (SSOC) and allow the Board to review all current evidence of record.  Moreover, with regard to evidence that the Veteran has submitted himself, since his appeal was received after February 2, 2013, it would be presumed that he waives RO consideration of the evidence unless he indicates otherwise.  In light of the conversation at the March 2016 hearing, the Board can proceed.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt will be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a June 2011 rating decision, the RO continued a 50 percent evaluation for service-connected anxiety disorder under Diagnostic Code 9413.  The Veteran is seeking a higher evaluation.

Unspecified anxiety disorder is evaluated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, DC 9413.  The General Rating Formula for Mental Disorders includes criteria for rating mental disorders at various levels of disability ranging from 0 to 100.  

Under this criteria, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., the retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is assigned when the major depressive disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgement, thinking or mood, due to symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

Finally, a maximum of 100 percent rating is assigned when the major depressive disorder causes total occupational and social impairment, due to symptoms such as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly in appropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  When determining the appropriate disability evaluation to assign, the Board must make findings as to how the Veteran's symptoms impact his or her occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  All ratings in the general rating formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

When assigning a rating for a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of any remission in symptoms, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  An evaluation will be assigned based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  Id.

The terminology in the General Rating Formula for Mental Disorders is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  During the course of this appeal, the VA amended the General Rating Formula for Mental Disorders and its adjudication regulations to remove outdated references to a previous version of the manual-the DSM IV.  See 79 Fed. Reg. 149, 45094 (Aug. 4, 2014).  The use of the DSM-5 applies to all claims received by the VA or pending before the AOJ on or after August 4, 2014, but does not apply to claims that have been certified for appeal to the Board or are pending before the Board as of that date.  See id.; see also 80 Fed. Reg. 53, 14308 (Mar. 19, 2015).   Here, the claim was pending before the AOJ as of August 4, 2014, but was not certified to the Board until April 2016.  However, importantly, section 4.125(a) referenced DSM-IV when the Veteran filed his claim.  Thus, the Board will consider the Veteran's appeal in light of both the DSM-IV and the DSM-5.  See Cohen v. Brown, 10 Vet. App. 128, 139-40 (1997) (discussing change from DSM-III to DSM-IV and veterans' entitlement to have their claim considered under the regulatory or Manual M21-1 provision that would be more favorable in light of the regulatory change).  

The DSM-IV contains a Global Assessment of Functioning (GAF) Scale, no longer used in the DSM-5, which includes scores ranging between 0 and 100 percent.  These scores represent a way to operationalize the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  The VA examiners conducting examinations of the Veteran for the purpose of this appeal have found the Veteran's GAF scores to consistently be between 55 and 67.

Scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupations, or school functioning (e.g., few friends, conflicts with peers and co-workers).  Id.  Scores on the GAF Scale ranging from 61-70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

Upon review of all pertinent evidence of record, the Board finds no indication that the Veteran's anxiety disorder  has met the criteria for an evaluation in excess of 50 percent for the period of time on appeal.  Specifically, the Board has reviewed all pertinent medical evidence, include VA examinations from April 2010, May 2011, August 2011, and October 2015, as well as pertinent treatment records.

At the April 2010 VA examination, the examiner noted that the Veteran was clean, neatly groomed, and appropriately dressed.  His speech, thought content, and psychomotor activity were unremarkable.  His orientation was intact to person, place, and time.  He had no delusions or hallucinations.  He understood the outcome of behavior.  He had sleep impairment.  He had no inappropriate behavior, panic attacks, homicidal thoughts, or obsessive/ritualistic behavior.  He was noted as having suicidal thoughts in the past with no actual attempts.  No suicidal thoughts at present.  He had poor impulse control.  Remote, recent, and immediate memory were normal.  He had difficulty concentrating and sleep impairment.  The Veteran reported that he retired in 1997 due to a shoulder injury he sustained on the job.  He had a GAF score of 67.  The examiner noted that mental disorder symptoms are not severe enough to interfere with occupational and social functioning. 

At the May 2011 VA examination, the Veteran's GAF score was noted as 60.  He reported anger outburst.  The examiner noted that he was clean, neatly groomed, and appropriately dressed.  He was noted as oriented times 4.  His speech and thought content and progression were unremarkable.  He denied suicidal and homicidal ideation.  His attention and concentration were within normal limits.  Hallucinations and delusions were noted as unremarkable.  He had mild memory impairment.  Insight and judgment were good.  The examiner noted that the Veteran had not worked in many years, and his anxiety disorder most likely had some negative impact on his occupational functioning.  The Veteran was noted as having occupational and social impairment with reduced reliability and productivity.

At the August 2011 VA examination, the Veteran was noted as having a GAF score of 55.  The Veteran was noted as having occupational and social impairment with reduced reliability and productivity.  The Veteran reported sleep impairment, daily irritability or outbursts of anger, feeling isolated, loss of interest, depressed mood, low energy, poor attention and concentration, forgetfulness, crying spells, and difficulty concentrating.  He was clean, neatly groomed, and appropriately dressed.  His speech was unremarkable.  His thought content and progression were unimpaired.  He had no delusions, hallucination, grossly inappropriate behavior, difficulty in understanding complex commands, or gross impairment in thought process or communication.  He had no obsessive-compulsive behaviors or panic attacks, suicidal ideation, or homicidal ideation.  He was unable to establish and maintain effective relationships and to adapt to stressful situations.  The Veteran reported that he last worked in 1996/1997 as a laborer but reported an injury on the job. 

At the October 2015 VA examination, the Veteran was noted as having occupational and social impairment with reduced reliability and productivity.  The examiner noted no functional change since the last examination.  The examiner noted the Veteran as having depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran denied suicidal and homicidal ideation.  He was clean, neatly groomed, and appropriately dressed.  His speech was spontaneous with average rate, volume, and tone.  He was noted as oriented times 4.  He was noted as hearing voices with no overt delusional constructs.  There was no evidence to suggest difficulty with attention or concentration.   The Veteran reported a panic attack in July but not since.  He reported no friends and was not in a relationship.  He reported seeing his children on Sundays.

The Board has also reviewed the VA treatment records in the file, with a focus on the records from 2010 to the present, which document complaints of irritability, difficulty maintaining relationships, panic attacks, and depressed mood.  He was intermittently homeless, living with various family members. 

When he transferred care to a new mental health provider in early 2010, it was noted that medication compliance was an issue, and the Veteran reported little change in his core symptoms.  His primary concern was poor sleep with nightmares. He denied current thoughts of suicide or homicide, and there were no symptoms of mania or psychosis.  He was adequately groomed, and cooperative, although he appeared physically uncomfortable throughout the session.  His speech was normal, and he reported his mood was "same as always."  His affect was very restricted and he was a bit irritable.  However, he was alert and oriented, and cognition was intact, with linear thought processes and logical thought content.  A GAF score of 60 was assigned.

VA outpatient records note that in the fall of 2013, the Veteran had experienced suicidal thoughts, and he then went through hospitalization in early 2014 for cocaine addiction.  The hospitalization records indicate that he was admitted with worsening depressed mood and suicidal ideation after relapsing on alcohol and cocaine.  He complained of worsening mood, anhedonia, initial insomnia, low energy, inability to focus and suicidal ideation with a plan to "take all his pills".  He was again hospitalized in April 2014 for suicidal ideation after he relapsed with use of various substances.  In June/July 2014, the Veteran went to another state to live with his daughter for a few months.  The Veteran was again hospitalized in February 2015 for chest pain, and it is noted that this was cocaine induced.  

A November 2015 mental health note, shortly after the Veteran underwent the C&P examination, noted his frustration and irritability concerning the care he was receiving.  However, his speech was of normal rate/tone, and he exhibited no psychosis or suicidal/homicidal ideations.  He had partial insight and his judgment was impaired.  Separately, the nurse case manager noted that the Veteran was receptive and attentive, with intact memory.  He denied hallucinations, and no delusions, mania or psychosis were noted.  He also denied suicidal/homicidal ideation, intent or plans. 

In January 2016, he reported having many panic attacks.  The provider discussed exercises he could do at home, and it was noted he had prescription medication for use for panic attacks.  Otherwise, he had good grooming and hygiene, and he was alert and oriented to person, time, place and situation.  He was cooperative and pleasant.  He had no disturbances of his thought process, and there was no evidence of delusions or paranoia symptoms.  He did not complain of any tactile, auditory, visual or command hallucinations.  He denied suicidal or homicidal ideations, intent or plans at present, and there were no behaviors or violent ideation that would place others at risk at that time.  A separate January 2016 note from a psychiatrist indicated the panic attacks had begun 3-4 months earlier, and he denied having panic attacks prior to that time.  He reported having panic attacks most mornings, which lasted 10-15 minutes.  

In March 2016, a social worker spent approximately two and a half hours with the Veteran transporting him to potential rental units.  She noted that he was alert, attentive, and fully oriented.  He was cooperative and reasonable, with appropriate grooming.  He exhibited no speech impairment, and his thought processes were normal and coherent.  His insight and judgment were good.  When asked if he had any current suicidal or homicidal ideations, the Veteran responded no.  He had also denied suicidal or homicidal ideations when questioned by the social worker during prior meetings in October and December 2015, and January and February 2016

Further, the Board notes the Veteran's complaints at the March 2016 hearing of panic attacks, auditory and visual hallucinations since service, social isolation, and thoughts of hurting himself and others.  As for the implication that it was a panic attack when he was hospitalized because he thought he was having a heart attack, the VA treatment records indicate that he was hospitalized to rule out a myocardial infarction after he used cocaine.  There is no suggestion this was due to a panic attack. 

Upon review of the claims file, the Board finds no evidence of record for this time period demonstrating that the Veteran's anxiety disorder manifests with symptoms warranting a 70 percent evaluation.  Specifically, the April 2010 VA examiner noted that the Veteran's mental disorder symptoms are not severe enough to interfere with occupational and social functioning.  The May 2011, August 2011, and October 2015 VA examiners noted the Veteran's anxiety disorder as manifesting with occupational and social impairment with reduced reliability and productivity, which warrants a 50 percent rating under the General Rating Formula for Mental Disorders.

The Board notes that the medical evidence of record discussed above reflects that that the Veteran has difficulty adapting to stressful circumstances, which is a symptom associated with a 70 percent evaluation.  However, the Board ultimately finds that a 70 percent evaluation is not warranted because the evidence does not show deficiencies in most areas due to symptoms comparable to suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  See VA examination reports, April 2010, May 2011, August 2011, and October 2015.

The Boards has considered that the Veteran reported panic attacks almost every morning as of January 2016.  However, he gave no indication that he has near-continuous panic or depression affecting the ability to function independently.  Additionally, while the Veteran has reported difficulty in maintaining effective relationships, the evidence of record does not show an inability to establish and maintain effective relationships.  For example, the Veteran reported at his October 2015 VA examination that he lives with his sister and his nephew and that he has 3 daughters and a step-daughter, who are a support and he sees on a weekly basis.  At the August 2011 VA examination, he reported seeing his children on a daily basis.  

While the Veteran reported at the March 2016 hearing that he has suffered auditory and visual hallucinations since he left the Republic of Vietnam, the Board finds these reports of hallucinations not credible, as the Veteran has repeatedly denied hallucinations and delusions throughout the medical evidence of record, to include at several of the VA examinations discussed above and in a recent January 2016 VA treatment record.

Moreover, while the Veteran indicated at the March 2016 hearing that he had 
thoughts of hurting himself and others, the Board notes that the Veteran has never specifically indicated he has homicidal ideation or that he has any plan or intent pertaining to suicidal or homicidal ideation.  He more often than not denies suicidal and homicidal ideation throughout the VA medical evidence of record, to include as recently as in a January 2016 VA treatment record, at which the counselor specifically noted that the Veteran had no behaviors or violent ideation that would place others at risk at this time.  However, he has been hospitalized a few times for suicidal ideations following relapse into substance use (cocaine and/or alcohol).  There is no indication these suicidal ideations are part of his anxiety disorder; rather, they are always explicitly tied to his cocaine use.  There was also a notation in December 2013 that the intermittent suicidal ideations are triggered by external disputes or altercations.  Since the medical evidence clearly attributes his intermittent suicidal thoughts to nonservice-connected issues, this symptom cannot support a higher rating. 

While the April 2010 VA examination report documented impaired impulse control, there is nothing in the record to suggest periods of violence.  The October 2015 VA examination specifically noted that the Veteran did not have impaired impulse control, such as unprovoked irritability with periods of violence.

Therefore, as the Veteran's primary anxiety disorder symptoms of disturbances of mood and motivation, sleep impairment, panic attacks more than once per week, and difficulty in establishing effective work and social relationships are symptoms contemplated by his current 50 percent evaluation, and the GAF scores recorded in the medical evidence are reflective of mild or moderate symptoms, the Board finds that the preponderance of the evidence of record is against an evaluation in excess of 50 percent for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Hart, supra.



Extraschedular Consideration

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected anxiety disorder  are contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his service-connected anxiety disorder.  There is nothing unusual or exceptional about the symptoms he has due to this condition.  The Veteran's service-connected anxiety disorder is manifested primarily by depression, irritability, sleep impairment, panic attacks, and social isolation.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and disability ratings are based on the overall severity and frequency of the disability, to include subjective complaints.  38 C.F.R. § 4.130, Diagnostic Code 9413.

Additionally, there is no indication that the average industrial impairment from the Veteran's disability would be to such a degree as to warrant the assignment of a higher rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration need not be given at this time with regard to referral for extra-schedular consideration.


ORDER

Entitlement to an evaluation in excess of 50 percent for service-connected anxiety disorder is denied.


REMAND

Additional development is needed prior to the adjudication of the right knee disability claim. 

Specifically, at the March 2016 hearing, the Veteran asserted that he began seeking medical treatment for his knee disability at a VA facility in Tampa immediately upon discharge from service in 1970.  He also testified that he spent 33 days in a hospital in August, Georgia.  While the claims file contains VA treatment records from the Tampa VA Medical Center (VAMC), these records do not date back to 1970, and it is unclear from the file whether treatment records were requested dating back to 1970.  As such, this issue must be remanded in order to request records from the Tampa VAMC and the Atlanta VA Health Care System dating back to 1970, as well as any recent VA treatment records.

Additionally, as noted above, the Veteran's service treatment records are unavailable for review.  However, the Veteran testified at the March 2016 hearing that he was hospitalized in Guam from approximately December 1968 to April 1969 for knee complaints.  Upon remand, efforts should be made to obtain treatment records from the military hospital in Guam for this time period.  His personnel records do note that he was sick in January and February 1969.

Finally, the Board notes that the Veteran underwent a pertinent VA examination in April 2011.  Upon review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran with degenerative joint disease of the right knee.  The examiner concluded that the Veteran's claimed right condition is less likely as not (50/50 probability) caused by, or a result of, or aggravated by the knee injury due to combat during active duty.  As rationale, the examiner noted that service treatment records and private medical records are silent for documentation of a right knee injury.  Moreover, the medical records are silent for chronicity of condition from the date of discharge on September 29, 1970, to the first documented note of October 18, 2006, for right knee symptoms. 

In Buchanan v. Nicholson, it was noted that it cannot be determined that lay evidence as to nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006).   As it appears that the April 2011 VA examiner based the negative nexus opinion at least in part on a lack of in-service documentation, despite the fact that the Veteran's service treatment records are regrettably unavailable for review, the Board finds that a new VA examination is necessary for the proper assessment of the Veteran's right knee disability claim.  38 U.S.C.A. § 5103A  (West 2002). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all available treatment records, both archived paper and electronic, from:

a. the Tampa VAMC (and associated clinics) from September 1970 to June 1995; 

b. the Tampa VAMC (and associated clinics) from October 2015 to the present;
 
c. and the Atlanta VA Health Care System (and associated clinics) from September 1970 to the present.

2. Obtain any available treatment or clinical records for the Veteran from the U.S. Naval Hospital in Guam from December 1968 to April 1969.

3. Only after obtaining as much of the above evidence as is available, then schedule the Veteran for a VA right knee examination.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  Then, the examiner should diagnose the Veteran with all current right knee disabilities.  The examiner should then render an opinion as to whether it is at least as likely as not that diagnosed right knee disability was caused or aggravated by his active duty service.  

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

4. Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


